DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatsubramanian, US 2018/0358222 in view of Yu, US 2018/0358220.
Regarding Claims 1 – 3 and 18, Venkatsubramanian teaches a method of processing a substrate, comprising: 
flowing a deposition gas comprising a hydrocarbon compound and a mixture compound (paragraphs 26, 66 and 74) into a processing volume of a process chamber having a substrate positioned on an electrostatic chuck 150 (paragraphs 7 – 9 and Fig. 2), wherein the processing volume is maintained at a pressure of about 0.5 mTorr to about 10 Torr (Paragraph 8); and 
generating a plasma at the substrate by applying a first RF bias to the electrostatic chuck to deposit a doped diamond-like carbon film on the substrate (paragraph 9), wherein the doped diamond-like carbon film has a density of greater than 2 g/cc and a stress of less than – 500 MPa (paragraph 9) with reference to Fig. 2 in paragraphs 7 – 9, 26, 66 and 74.  
Venkatsubramanian teaches using various compounds in combination with the hydrocarbon precursors in paragraphs 71 – 75, but fails to teach the dopant compound comprises a metal dopant comprising tungsten, molybdenum, cobalt, nickel, vanadium, hafnium, zirconium, tantalum, or any combination thereof and a density of greater than 2.6 g/cc of about 2.7 g/cc to about 12 g/cc.
Yu teaches a metal doped diamond – like carbon film on the substrate (paragraph 39) wherein the dopant compound comprises a metal dopant comprising tungsten, molybdenum, cobalt, nickel, vanadium, hafnium, zirconium, tantalum, or any combination thereof in paragraphs 14, 17, 26 and 39 – 42 for the benefit of using them as patterned hard mask in paragraph 18.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Venkatsubramanian and use dopant compounds comprising a metal dopant comprising tungsten, molybdenum, cobalt, nickel, vanadium, hafnium, zirconium, tantalum, or any combination thereof for the benefit of using them as patterned hard mask as taught by Yu in paragraph 18.
Yu teaches metal doped carbon films have higher density (paragraph 41) and the metal content in the film can vary from 5 – 95 at% in paragraph 63, but fails to teach a density of greater than 2.6 g/cc of about 2.7 g/cc to about 12 g/cc.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the use dopant compounds comprising a metal dopant comprising tungsten, molybdenum, cobalt, nickel, vanadium, hafnium, zirconium, tantalum in a carbon containing film will be higher than that of the carbon film (2.5 g/cc, paragraph 9 of Venkatsubramanian) since the dopant metals have much higher density than that of the carbon.
Regarding Claim 4, Yu teaches, wherein the dopant compound comprises tungsten hexafluoride, tungsten hexacarbonyl, molybdenum pentachloride, cyclopentadienyl dicarbonyl cobalt, dicobalt hexacarbonyl butylacetylene (CCTBA), bis(cyclopentadienyl) cobalt, bis(methylcyclopentadienyl) nickel, vanadium pentachloride, zirconium tetrachloride, or any combination thereof in paragraph 17. 
Regarding Claim 5, Venkatsubramanian teaches wherein the dopant compound comprises a non-metal dopant comprising boron, silicon, germanium, nitrogen, phosphorous, or any combination thereof in paragraphs 72 – 74.  
Regarding Claim 6, Venkatsubramanian teaches wherein the dopant compound comprises disilane, diborane, triethylborane, silane, disilane, trisilane, germane, ammonia, hydrazine, phosphine, abducts thereof, or any combination thereof in paragraph 74.  
Regarding Claim 7, Yu teaches, wherein the doped diamond-like carbon film comprises about 0.1 atomic percent to about 20 atomic percent of a dopant in paragraph 15.  
Regarding Claim 8, Venkatsubramanian teaches, wherein the doped diamond-like carbon film comprises about 50 atomic percent to about 90 atomic percent of sp3 hybridized carbon atoms in paragraph 88.  
Regarding Claim 9, Venkatsubramanian teaches, wherein the hydrocarbon compound comprises ethyne, propene, methane, butene, 1, 3-dimethyladamantane, bicyclo[2.2.1 ]hepta-2,5-diene, adamantine, norbornene, or any combination thereof in paragraphs 68 – 71.
Regarding Claim 10, Venkatsubramanian teaches wherein the deposition gas further comprises helium, argon, xenon, neon, nitrogen (N2), hydrogen (H2), or any combination thereof in paragraphs 72 – 74.  
Regarding Claim 11, Venkatsubramanian teaches, wherein the processing volume is maintained at a pressure of about 5 mTorr to about 100 mTorr (paragraph 49), and wherein the substrate is maintained at a temperature of about 0°C to about 50oC in paragraph 49.  
Regarding Claim 12, Venkatsubramanian teaches, wherein the doped diamond-like carbon film has an elastic modulus of greater than 150 GPa in paragraph 94.  
Regarding Claims 13 and 14, Venkatsubramanian teaches, wherein generating the plasma at the substrate further comprises applying a second RF bias to the electrostatic chuck and wherein the electrostatic chuck has a chucking electrode 210 and an RF electrode separate from the chucking electrode, and wherein the first RF bias 23040PATENT Attorney Docket No.: 44017779US01 is applied to the RF electrode and the second RF bias 240 is applied to the chucking electrode with reference to Fig. 1 in paragraphs 41 – 47 .  
Regarding Claim 15, Venkatsubramanian teaches, wherein the first RF bias is provided at a power of about 10 watts to about 3,000 watts at a frequency of about 350 KHz to about 100 MHz, and wherein the second RF bias is provided at a power of about 10 watts to about 3,000 watts at a frequency of about 350 KHz to about 100 MHz in paragraphs 28, 37 and 63 – 65.
Regarding Claims 16, 17 and 19, Venkatsubramanian in view of Yu teaches these limitations as were described earlier in rejecting Claims 1, 2, 5, 8 and 13.
Regarding Claim 20, Venkatsubramanian in view of Yu teaches many limitations as were described earlier in rejecting Claims 1, 2, 4 and 13. 
Venkatsubramanian teaches forming a patterned photoresist layer over the doped diamond-like carbon film; etching the doped diamond-like carbon film in a pattern corresponding with the patterned photoresist layer; and etching the pattern into the substrate in paragraph 9 and in Claim 16.
Response to Arguments
Applicant's arguments filed September 09, 2022  have been fully considered but they are not persuasive.  The Applicant’s arguments are related to the density values of up to 2.5 g/cc taught by Venkatsubramanian.  However, as described earlier in rejecting the claims, heavy metal doping of carbon containing films will theoretically (inherently) have higher densities than the carbon film due to much higher densities of the dopant metals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        December 1, 2022